Rockwood, J.
The plaintiff brought this action, serving a verified complaint, to recover a balance claimed to be due 'under a plumbing contract together with a judgment for extra work, labor and services. An unverified general denial with a counterclaim for one hundred dollars was interposed by the defendant. At the time of the joinder of issue the plaintiff asked for judgment upon the ground that the defendant had failed to verify her answer. This was denied by the justice, who ruled that he would treat both pleadings as unverified. An exception was duly taken to this and it is urged as one of the grounds requiring a reversal of the judgment.
The verification of pleadings in a Justice’s Court was for many years governed by chapter 414 of the Laws of 1881, section 2 of which provides “ In case the defendant appears and answers in such action, his answer shall be in writing and shall be verified as above provided for the verification of a complaint.”
And section 4: “ In case the defendant fails to answer said complaint as hereinbefore provided at the time of the return of said summons, he shall be deemed to have admitted the ■ allegations of the complaint as true, and the court shall, upon filing the summons and complaint, with due proof of service thereof, enter judgment for the said plaintiff and against the defendant for the amount demapded in such complaint, with costs, without further proof.”
This statute has uniformly been construed to accord to the plaintiff the right to an immediate judgment in a proper case where his complaint was verified, providing that a verified answer had not been served by the defendant.
By chapter 291 of the Laws of 1906, chapter 414 of the Laws of 1881 was repealed and subdivision 4 thereof was substantially incorporated in section 2988 of the Code of Civil Procedure.,
The words “ shall * * *• enter judgment ” in sub*566division 4 of the old law are changed to “ judgment may he entered ” in section 2988 of the Code.'
It is not clear that it was the intention of the Legislature, in thus substituting the word “ may ” for “ shall,” to leave the entry of judgment discretionary with the justice; and such reading of the present statute would, apparently, nullify the plain intent of the law. It must be, as it always has been since the enactment of the law of 1881, above quoted, that a plaintiff who serves a properly verified complaint in a Justice’s Court, in one of the cases provided for, is entitled to judgment in case the defendant appears and serves an unverified answer. To leave the matter entirely discretionary with the justice would not only work confusion, but lead to a lack of uniformity and to an uncertainty in the practice which should be avoided..
The plaintiff, having served a verified complaint in one of the cases specified, was entitled to judgment at the time of the supposed joinder of issue. There really was no issue because the answer was unverified, and the state of the pleadings was such as to have required the justice to have rendered judgment for the plaintiff without further proof.
In addition to the foregoing, however, there are other errors in the record which call for a reversal of the judgment. The action was in part upon a written contract which the plaintiff, upon the direct examination of his witnesses, sought to introduce in evidence. The contract was produced, signatures identified, and then offered in evidence by the plaintiff. Defendant’s counsel objected to it upon the ground that the whole contract was not.before the court; that certain plans and specifications were a part of the contract and that such supplemental papers must be produced with the contract or their absence accounted for. This was clearly a proper objection and the court sustained it and thereupon dismissed the cause of action under the contract.
Evidence was then taken as to the extra work. During the progress of this testimony defendant’s counsel, in his cross-examination of the architect who prepared the plans, asked: “ Q. What kind of a closet did the specifications require to be put in under the contract? A. Trojan. Q. Was *567the closet which was required under the contract installed? A. Ho. Q. Can you now tell what would have to he done to conform to the plans and specifications ? A. The closet would have to he taken out, the floor would have to be changed and the closet would have to be installed. * * * Q. You recall the plans and specifications? I ask you further, do you remember under the contract of plans and specifications a provision that if anything was unsatisfactory Mr. Garter was to get twenty-four hours’ notice to fake it out; was there such a provision there ? A. Yes.”
It thus appears that, having caused the .contract to he excluded upon the direct examination, the defendant still interrogated witnesses concerning its terms upon cross-examination. The contract was in court and was the hest evidence of its contents; and, as it had not heen introduced in evidence, no secondary testimony concerning its contents should have been given. This clearly operated to the prejudice of the plaintiff, as it put before the justice the witness’ idea of the contract and its terms, while the contract itself was kept from the record.
There were other errors in the admission or rejection of testimony, but they are not necessary to be considered, in view of the foregoing conclusion.
Excluding from the record the testimony erroneously received, the judgment is contrary to and against the weight of the evidence, for which reason the same is reversed and a new trial directed before Herbert R. Van Kleeck, Esq., justice of the peace of the town of Waterford, Saratoga county, N. Y., on January 31, 1908, at ten o’clock a. m. of that day, or at such other time to which said case may be adjourned by said justice, with actual disbursements of the appeal to be paid to the appellant by the respondent, to be taxed if not agreed upon.
Let an order be entered in accordance herewith.
Judgment reversed and new trial ordered.